Mr. Justice Allen
delivered the opinion of the court.
This is an action brought in the district court for divorce. Upon trial, after hearing evidence, the court dismissed the cause. The plaintiff below has sued out this writ of error.
The case' having been dismissed by the court below, there was no decree of divorce granted to either party. Section 12, chapter 65, S. L. 1917 (section 5605 C. L. 1921) provides that no writ of error shall lie to review a judgment or decree of any court in an action for divorce, except where there has been a decree of divorce granted against the party seeking the review. There having been no decree of divorce granted in this case, the writ of error does not lie, and there is no jurisdiction in this court to review the case. The case having .been tried in the district court, it *212does not come within section 23, article 6 of the state Constitution.
An appellate court may, on its own motion, dismiss a writ of error under such circumstances as exist here. 4 C. J. 589. This will be done in the instant case. The writ of error is, therefore, dismissed.
Mr. Justice Campbell not participating.